PER CURIAM.
The Court, on its own motion, amends Florida Rule of Judicial Administration 2.220(b) (Conference of Circuit Court Judges). See Fla. R. Jud. Admin. 2.140(g)(1).1 The amendments are intended to bring the recently adopted rule into line with the Conference of Circuit Court Judges’ articles of incorporation and bylaws.
In In re Implementation of Judicial Branch Governance Study Group Recommendations — Amendments to the Florida Rules of Judicial Administration, 121 *755So.3d 1 (Fla.2012), the Court adopted new rule 2.220(b), along with a number of other amendments to the Florida Rules of Judicial Administration, in response to recommendations of the Judicial Branch Governance Study Group. The amendments were “intended to strengthen the governance and policy development structures of the Florida judicial branch, improve the effective and efficient management of the branch, and enhance communication within the branch.” Id. New rule 2.220(b) established by rule the Conference of Circuit Court Judges, which was originally created by statute. See § 26.55, Fla. Stat. (2012). The new rule was to become effective upon the repeal of the statute. Id. at 6.
The Court now further amends rule 2.220(b) to make various provisions of the rule consistent with the Conference’s articles of incorporation and bylaws. The amendments (1) recognize that the Conference membership includes retired circuit court judges who do not practice law; (2) reflect the existing officers and composition of the executive committee and the board of directors; and (3) add several purposes of the Conference not originally included in the rule.
Accordingly, we amend the Florida Rules of Judicial Administration as reflected in the appendix to this opinion. New language is indicated by underscoring and deletions are indicated by struck-through type. Rule 2.220(b), as amended here, shall become effective immediately upon the release of this opinion. Because the amendments were not published for comment prior to their adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.2
It is so ordered.
POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ„ concur.
APPENDIX
RULE 2.220. CONFERENCES OF JUDGES
(a) [No Change]
(b) Conference of Circuit Court Judges.
(1) Cr-eationOrganization. There shall be a “Conference of Circuit Court Judges of Florida,” consisting of the active and senferretired circuit judges of the several judicial circuits of the state, excluding retired judges practicing law.
(2) Purpose. The purpose of the conference shall be:
(A) the betterment of the judicial system of the state;
(B) the improvement of procedure and practice in the several courts;
(C) to conduct conferences and institutes for continuing judicial education and to provide forums in which *756the circuit court judges of Florida may meet and discuss mutual problems and solutions; and
(D) to provide input to the Unified Committee on Judicial Compensation on judicial compensation and benefit issues, and to assist the judicial branch in soliciting support and resources on these issues]»
(E) to report to the Florida Supreme Court recommendations as the conference may have concerning the improvement of procedure and practice in the several courts;
(F) to confer with the Florida Supreme Court regarding concerns the conference may have concerning the laws of this state affecting the administration of justice; and
(G) to provide to the Florida Legislature recommendations as the conference may have concerning laws of this state affecting the administration of justice.
(3) Officers. Management of the conference shall be vested in the officers of the conference, an executive committee, and a board of directors.
(A) The officers of the conference shall be the chair, chair-elect, secretary, and treasurer.
(i) the — president,—president-elect, immediate past president, — secretary, and treasurer, who shall ■■■be elected at-large; and
(ii) one vice-president -elected-from each'appellate court-district»
(B) The executive committee shall consist of the officers of the conference and an-executive secretar-ysuch other members as the conference shall determine.
(C) The board of directors shall consist of the executive committee and a member-elected from-each judicial cireuitmembership in one shall be identical to membership of the other.
(D)-(E) [No Change]
(4) [No Change]
(c) [No Change]

. We have jurisdiction. See art. V, § 2(a), Fla. Const.


. All comments must be filed with the Court on or before December 30, 2013. If filed by an attorney in good standing with The Florida Bar, the comment must be electronically filed via the Portal in accordance with In re Electronic Filing in the Supreme Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If filed by a non-lawyer or a lawyer not licensed to practice in Florida, the comment must be electronically filed via e-mail in accordance with In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be submitted in Microsoft Word 97 or higher. Any person unable to submit a comment electronically must mail or hand-deliver the originally signed comment to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional copies are required or will be accepted.